department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date tl-n-2931-99 uilc internal_revenue_service national_office field_service_advice memorandum for curtis g wilson assistant chief_counsel procedure and administration cc pa from subject statute_of_limitations on assessment this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer year year issues whether the statute_of_limitations bars assessment of a tax_deficiency for a year in which the taxpayer fraudulently failed to file a return but subsequently filed a nonfraudulent return whether the statute_of_limitations bars assessment of the fraudulent_failure_to_file penalty imposed under sec_6651 more than three years after the taxpayer files a nonfraudulent return for the same tax_year conclusions the tax_deficiency cannot be assessed at any time under sec_6501 but must be assessed within the three-year period of limitations provided in sec_6501 thus since it is now over three years from the date the delinquent_return was filed assessment of the tax is barred the sec_6651 fraudulent_failure_to_file penalty is subject_to the three-year period of limitations under sec_6501 thus since it is now over three years from the date the delinquent_return was filed assessment of the fraudulent_failure_to_file penalty is barred facts taxpayer fraudulently failed to timely file tax returns for year through year however he did file delinquent nonfraudulent returns for those tax years the irs assessed the amount of tax shown on the delinquent returns and assessed penalties for failure_to_file a return pursuant to sec_6651 but did not assess penalties for fraudulent_failure_to_file pursuant to sec_6651 the irs also determined deficiencies as well as sec_6651 penalties based on the deficiencies with respect to those tax years there was no percent omission_of_income thus the six year statute_of_limitations of sec_6501 is not applicable further taxpayer never extended the statute_of_limitations on assessment thus it would appear that the three-year assessment statute will apply to bar assessment of the deficiencies and the fraudulent_failure_to_file penalty unless the three-year statute does not apply law and analysis sec_6501 provides in part that except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed sec_6501 provides that in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time sec_6501 provides that in case of a willful attempt in any manner to defeat or evade tax imposed by this title other than tax imposed by subtitle a or b the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time sec_6501 provides that in the case of failure_to_file a return the tax may be assessed at any time sec_6665 provides that the additions to the tax and penalties provided by this chapter shall be paid upon notice_and_demand and shall be assessed collected and paid in the same manner as taxes and any reference in this title to tax shall be deemed also to refer to the additions to tax and penalties provided by this chapter for returns due prior to date sec_6653 provided an addition_to_tax of percent of the amount of the underpayment_of_tax if any part of the underpayment is due to fraud as a result of the tax_reform_act_of_1986 which is effective for returns due after date the sec_6653 penalty rate was increased from percent to percent and made applicable only to the amount of the underpayment attributable to fraud the revenue reconciliation act of which is effective for returns due after date repealed sec_6653 and replaced it with new sec_6663 and sec_6651 the sec_6663 fraud_penalty applies only to filed returns and the f fraudulent_failure_to_file penalty governs the fraudulent_failure_to_file revrul_79_178 1979_1_cb_435 holds that if a taxpayer does not timely file an income_tax return in a willful attempt to evade income_tax but files a delinquent correct return after a service investigation has begun the tax cannot be assessed at any time under sec_6501 but must be assessed within the three-year period of limitations provided in sec_6501 revrul_79_178 states that imposing the civil_fraud penalty under sec_6653 does not necessarily indicate that the tax can be assessed at any time under sec_6501 the ruling concludes that because the delinquent_return was not false or fraudulent sec_6501 does not apply sec_6501 does not apply because the income_tax is imposed by subtitle a finally since a return was filed sec_6501 also does not apply in 30_tc_114 acq 1958_2_cb_3 the tax_court held that filing a delinquent nonfraudulent return after a fraudulent failure to timely file a return will begin the running of the period of limitations the tax_court stated for once a nonfraudulent return is filed putting the commissioner on notice of a taxpayer’s receipts and deductions there can be no policy in favor of permitting assessment thereafter at any time without limitation we think that the statute_of_limitations begins to run with the filing of such returns t c pincite- the court went on to hold that the filing of a delinquent nonfraudulent return will not erase or diminish the additions to tax provided by the fraud_penalty but will begin the running of the limitations_period within which the service must assess and collect the penalty in 464_us_386 the taxpayers filed fraudulent_returns for tax years in date the taxpayers filed nonfraudulent amended returns for those years and paid the additional taxes shown thereon in date the commissioner asserted the fraud_penalty under sec_6653 the supreme court stated that the case was controlled by the clear language of sec_6501 and that fraudulent_returns are not nullities for statute_of_limitations purposes after citing e i dupont de n264_us_456 for the principle that statutes of limitations barring assessment and collection of federal taxes are strictly construed in favor of the government the supreme court found that sec_6501 was clear on its face the court went on to conclude that once the taxpayer filed a fraudulent return the tax could be assessed at any time u s pincite the supreme court also concluded that the language employed in sec_6501 and c indicates that congress intended different limitations to apply thus despite its holding that the three year statute did not apply once a fraudulent return was filed the supreme court specifically noted that sec_6501 ceases to apply once a return has been filed for a particular year regardless of whether that return is filed late and even though the failure_to_file a timely return in the first instance was due to fraud citations omitted u s pincite in the instant case the returns filed were not false or fraudulent therefore sec_6501 does not apply sec_6501 does not apply because income_tax is imposed under subtitle a since a return was filed albeit delinquent sec_6501 also does not apply therefore based on bennett badaracco and the language of sec_6501 the tax_deficiency cannot be assessed at any time under sec_6501 but must be assessed within the three-year period of limitations provided in sec_6501 similarly the sec_6651 fraudulent_failure_to_file penalty is also subject_to the three-year period of limitations under sec_6501 because sec_6665 requires that penalties be assessed and collected in the same manner as taxes in conclusion since it is now over three years from the date the delinquent_return was filed the assessments of both the tax deficiencies and the sec_6651 fraudulent_failure_to_file penalty are barred by operation of the period of limitations under sec_6501 case development hazards and other considerations examination should be reminded that when a delinquent_return is filed the service must assess the delinquency penalty sec_6651 or the sec_6651 fraudulent_failure_to_file penalty based upon the tax_shown_on_the_return thus where the commissioner determines that taxpayer’s failure_to_file is attributable to fraud and the taxpayer later files a return reflecting a tax_liability the sec_6651 penalty related to the tax reflected on the return should be assessed immediately under the law in the same manner as the usual delinquency penalty since not calculated upon a deficiency sec_6665 deficiency procedures do not apply to sec_6651 except as applied to deficiencies for example assume that a taxpayer delinquently files an income_tax return and reports dollar_figure on the return the commissioner determines that the failure_to_file is attributable to fraud so that the sec_6651 penalty applies upon examination the commissioner determines that the correct_tax liability is dollar_figure thus there is a deficiency in the amount of dollar_figure on this example the dollar_figure of tax reported on the return could be assessed immediately also the sec_6651 penalty which is calculated based on the dollar_figure of tax reported on the return could be assessed immediately however the dollar_figure deficiency and the sec_6651 penalty which is calculated based on the dollar_figure deficiency would be subject_to the normal deficiency procedures under sec_6211 through sec_6503 which ordinarily protects the service when issuing a notice_of_deficiency only applies in respect to any deficiency as defined in sec_6211 since the fraudulent_failure_to_file penalty amount based upon the tax shown on a return cannot constitute a deficiency as noted assessment of the penalty could be barred if not made timely see notice n date see also ccdm please call if you have any further questions by blaise g dusenberry assistant to branch chief cc pa apjp b3
